Citation Nr: 1719840	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-30 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel







INTRODUCTION

The Veteran had active duty service from November 1969 to November 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that, in pertinent part, denied service connection for bilateral hearing loss.

The Board previously remanded this appeal in March 2015.

The Veteran raised the issue of service connection for tinnitus in a June 2015 statement.  This issue has not been addressed by the agency of original jurisdiction (AOJ).  The AOJ should take appropriate action, to include sending the Veteran a proper claims form.  See 38 C.F.R. §§ 3.155(d), 3.160(a) (2016).  


FINDING OF FACT

The probative evidence of record shows that the Veteran's bilateral hearing loss disability is not etiologically related to active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by way of a letter sent in August 2009.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran's service treatment records (STRs), Social Security Administration (SSA) records, VA and available private medical treatment records, as well as lay statements, have been obtained and associated with the claims file prior to and subsequent to the March 2015 Board remand directives.  In addition, the Veteran was afforded the appropriate VA examination in May 2015, pursuant to the Board's March 2015 remand directives.  The Board has determined that the VA examination is adequate because it was factually informed, medically competent and responsive to the issue on appeal.  38 C.F.R. § 4.2 (2016).  In light of the above, there was compliance, certainly substantial compliance, with the March 2015 remand directives, in turn allowing the Board to proceed with its adjudication of this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


II. Service Connection

The Veteran believes that his hearing disability is a result of his active service. Specifically, he claims he was exposed to acoustic trauma from frequent noises of gas turbine engines from 1971-1973.  The Veteran also asserts that he was never provided ear protection and that those engines exceeded 140 decibels on acceleration.   He maintains that his hearing loss disability started during his military service.

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service in the line of duty or, if pre-existing service, was aggravated during service beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection on a direct-incurrence basis requires competent and credible evidence showing: (1) the Veteran has the alleged disability or, at the very least, indicating he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2016). This alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309 (a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Sensorineural hearing loss also is eligible for presumptive service connection - as an organic disease of the nervous system - if shown to have manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of the Veteran's separation from service.  However, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

That said, it also deserves pointing out, however, that the Court has held that § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal audiometric testing limits at time of separation from service.  See Hensley, 5 Vet. App. at 159.  The Court explained that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation from service, he nevertheless may establish his entitlement to service connection for a current hearing loss disability by submitting competent and credible evidence showing the current disability is causally related to his service, as opposed to other ("intercurrent") causes.  Id., at 160.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran's STRs show that he only had a whisper test at his October 1969 entrance examination.  He had, however, an audiological evaluation at his October 1973 separation examination.  Reported puretone thresholds were: 60 decibels at 500 Hz, 10 decibels at 1000 Hz, 0 at 2000 Hz, and 10 decibels at 4000 Hz in the right ear; and 15 decibels at 500 Hz, 5 decibels at the 1000 Hz, 10 decibels at 2000 Hz, and 10 decibels at 4000 Hz in the left ear.  This in-service audiological evaluation showed hearing loss for VA purposes at 500 Hz.

In addition, the Veteran's in-service noise exposure is established based on his statements and the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.304 (2016).

While in-service noise exposure is established, the preponderance of the evidence weighs against a relationship between the Veteran's hearing loss and noise exposure or acoustic trauma during service.

The Veteran was afforded a VA audiological evaluation in January 2010.  Bilateral sensorineural hearing loss was diagnosed.  The examiner noted the Veteran's service was positive for noise exposure and that his hearing was found to be within normal limits in October 1973.  She did not address the significance of the evaluation results showing an auditory threshold of 60 decibels at 500 Hz in the right ear, an auditory threshold that constitutes VA-defined hearing loss.  She found his post-service occupational history was also positive for noise exposure, noting he worked as a police officer, was exposed to gunfire, and hearing protection was used only at the shooting range.  The Veteran denied recreational noise exposure.  The examiner opined his hearing loss was less likely as not caused by or a result of a shift in hearing frequency during active duty.  She cited the Merck Manual for the finding that any source of intense noise, including internal combustion engines, heavy machinery, gunfire, and aircraft, may damage the inner ear.  

Based on the examiner's failure to fully address the October 1973 examination results, the Board remanded the claim to obtain an adequate opinion.  This was achieved in May 2015.  The examiner confirmed that the Veteran had bilateral sensorineural hearing loss.  She, however, opined that the Veteran's bilateral hearing loss was not caused by or a result of an event in military service.  In reaching this conclusion, the examiner observed that the October 1969 entrance examination showed normal whispered voice test results.  She explained that the whispered voice test is a gross assessment of hearing and does not provide frequency specific information.  The examiner then observed that the Veteran's separation physical in October 1973 showed the right ear puretone threshold of 60 decibels at 500 Hz and normal hearing from 1000 to 6000 Hz while the left ear showed normal hearing from 500 to 6000 Hz.  Regarding the hearing loss at 500 Hz at separation, she commented that the current examination showed that the hearing at 500 Hz is now normal as evidenced by a 15 decibel threshold.  The examiner then explained that a low frequency hearing loss is not consistent with noise-induced hearing loss (i.e. hearing loss due to excessive noise exposure).  In addition, she highlighted that the hearing loss seen at 500 Hz has since resolved. The examiner further stated that frequencies that are typically affected by noise exposure (i.e. high frequencies) were all normal in both ears at time of separation.  Resultantly, she concluded that the Veteran's bilateral hearing loss was not caused by or the result of active duty, including the acoustic trauma in-service.

The medical evidence in this case, especially the May 2015 VA examination report, is unfavorable to the Veteran's claim for service connection for a bilateral hearing loss disability in terms of attributing it to his military service.  The May 2015 VA examiner's opinion is highly probative, as it represents the informed conclusion of an audiologist who considered the Veteran's in-service noise exposure and the whispered voice test at entrance and audiometric findings at separation, including the 60 decibels at 500 Hz in the right ear.  Moreover, it is supported by a clear explanation that is consistent with the credible evidence of record.  Therefore, it carries a lot of weight in the Board's determination.

The Veteran's unsupported opinion that his hearing loss was caused by in-service noise exposure is not competent evidence and thus lacks probative value.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  In this regard, lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The determination in this case is medically complex, since whether noise exposure or acoustic trauma has caused damage to the internal ear structure or auditory system, with no hearing loss until years later due to the gradual nature of the deterioration or some other process resulting in a delayed onset, cannot be perceived through the senses alone.  Therefore, competent medical evidence is required.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Accordingly, because the Veteran is a lay person in the field of medicine, his unsupported opinion is not competent evidence on this issue, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71. 

In any event, the Veteran's lay opinion is outweighed by the May 2015 VA medical opinion discussed above, which was rendered by an audiologist who provided a specific explanation based on the Veteran's medical history for the conclusion reached.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  By contrast, the Veteran does not have a medical background, and his opinion is not supported by an adequate rationale.

Presumptive service connection for hearing loss as a chronic disease is also not warranted.  See Walker, 708 F.3d at 1338.  Although there was hearing loss noted in the right ear at 500 Hz at the October 1973 separation examination, the current May 2015 VA examination showed that hearing loss at that frequency had resolved.  Thus, service connection may not be established for hearing loss as a chronic disease based on chronicity in service or a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).  Moreover, the evidence does not show that hearing loss manifested to a compensable degree within one year of service separation.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  In the alternative, the one-time notation of a 60db puretone threshold at 500 Hz does not in itself establish chronicity during service, especially in light of the fact that the Veteran's hearing was clinically evaluated as normal the time.  See 38 C.F.R. § 3.303(b).  The evidence also does not show a continuity of symptoms after discharge.  See id.  In any event, because hearing loss at this frequency resolved, as shown in the May 2015 VA examination report, service connection is not established under 38 C.F.R. § 3.303(b).  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision in this matter.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


